Citation Nr: 0531564	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  93-09 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to April 
1945.  He died in July 1992, and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating decision in which 
the RO, inter alia, denied the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) in December 
1992, and the RO issued a statement of the case (SOC) in 
March 1993.  The appellant filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) later in May 
1993.  

In February 2004, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of the 
claim (as reflected in the May 2005 supplemental SOC (SSOC) 
and returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran died in July 1992.  According to the death 
certificate, the immediate cause of death was cardiopulmonary 
arrest due to or as a consequence of ischemic cardiomyopathy.  

3.  At the time of the veteran's death, service connection 
was in effect for dysthymia, evaluated as 70 percent 
disabling.  

4.  No heart disability was present in service, or for many 
years thereafter, and the only medical opinions on the 
question of etiology of the heart disability resulting in the 
veteran's death weigh against the claim.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

As noted, this appeal arises from the RO's October 1992 
decision, long before the VCAA was enacted.  The RO notified 
the appellant of the evidence necessary to prove her claim 
based on the law and procedures in place at that time.  

Subsequent to the VCAA's enactment, the RO notified the 
appellant and her representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim through a May 2002 notice letter, a September 2003 
notice letter, a February 2004 notice letter, an October 2004 
notice letter, and a May 2005 SSOC.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support her claim and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the May 2002, September 2003, 
February 2004, and October 2004 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, the RO cumulatively 
notified the appellant that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the appellant identify any medical providers 
from whom she wanted the RO to obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, the first three of the notice requirements 
clearly have been met in this case.  With respect to the 
fourth requirement, the Board notes that the appellant has 
not explicitly been advised to provide any evidence in her 
possession that pertains to her claim on appeal.  However, 
the appellant has submitted both medical and non-medical 
evidence in support of her claim.  Given that fact, as well 
as the RO's instructions to her, noted above, the Board finds 
that the appellant has been put on notice of the need to 
submit evidence in her possession in support of her claim; on 
these facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such pre-
adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the October 
1992 rating action on appeal.  However, the Board finds that 
the lack of full, pre-adjudication notice in this appeal does 
not, in any way, prejudice the appellant.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, any delay in 
issuing the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed after 
notice was provided.  

As indicated above, the SOC, SSOCs, and notice letters 
notified the appellant what was needed to substantiate her 
claim and also identified the evidence that had been 
considered with respect to the claim.  Furthermore, in the 
May 2002, September 2003, February 2004, and October 2004 
notice letters, the RO advised the appellant of VA's 
responsibilities to notify and assist her in her claim.  
After the RO issued the notice letter and SSOCs, the 
appellant was afforded an opportunity to respond.  The 
appellant has not identified any medical treatment providers 
from whom she wished the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the appellant's 
claim.  The veteran's service medical records are associated 
with the claims file, as are medical records from leading up 
to the veteran's death.  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional, existing evidence, 
pertinent to the claim on appeal, that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim on appeal is 
harmless.  See ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. 
§ 20.1102.  

As a final note, the Board points out that the record also 
does not reflect that further development to generate any new 
evidence is warranted.  In this regard, the Board notes that, 
in an August 2005 written brief to the Board, the veteran's 
representative asserted that VA medical opinions obtained in 
connection with this claim are inadequate because the 
examiners did not consider the proper issue.  The 
representative argues that the issue to be addressed is 
whether the veteran's service-connected depression inhibited 
his behavioral ability to cope with and minimize the risk 
factors-which the examiners did not address-not whether 
there was a physiological relationship between depression and 
heart disease.  As explained in more detail below, however, 
the only medical opinions that address the etiology of the 
heart disability resulting in the veteran's death weigh 
against the claim, and, while the representative has 
submitted some articles as part of his argument (and not as 
direct evidence, as he acknowledges), there is no specific 
medical opinion to support his assertions.  As such, the 
Board finds that the medical opinions of record are 
sufficient to decide the claim, and no further development, 
in this regard, is warranted.  

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

Service connection may be granted for disability (or death) 
that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2002); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). 

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

In connection with her claim, the appellant specifically 
asserts that the veteran's service-connected dysthymia, 
evaluated as 70 percent disabling at the time of his demise, 
is related to the veteran's death.  However, after careful 
review of the evidence, the Board finds that the competent 
evidence simply does not support the appellant's assertions. 

The veteran's death certificate lists the immediate cause of 
his death as cardiopulmonary arrest due to or as a 
consequence of ischemic cardiomyopathy.  No other condition 
is listed as a factor in the veteran's death.

The veteran's service medical records are negative for 
findings or diagnosis of any heart impairment or disability.  
Subsequent to service, VA granted service connection for 
dysthymia.  At the time of his death, the veteran was 
assigned a 70 percent disability rating for his dysthymia.

Medical records from Ellis Hospital dated shortly before the 
veteran's death in July 1992 do not include any findings or 
opinion supportive of the claim.  According to a June 1992 
Ellis Hospital discharge record, the veteran was discharged 
with the following diagnoses:  1) congestive heart failure, 
2) anasarca (edema), 3) ischemic cardiomyopathy with severe 
left ventricular dysfunction, 4) chronic renal insufficiency, 
5) cerebrovascular disease, 6) peripheral vascular disease, 
and 7) a history of psychiatric illness.  These medical 
records include no comment upon the etiology of the veteran's 
heart problems, and do not identify his psychiatric 
disability and a causative or aggravating factor.

In a June 2002 memorandum, a VA physician opined that, after 
reviewing the claim and death certificate, there was no 
relationship between the veteran's depression and his 
ischemic heart disease, which caused his death.

In a June 2003 medical opinion, a VA physician opined as 
follows: "Given the overwhelming number of accepted 
independent risk factors for cardiac disease that the veteran 
had, it would not appear likely that the veteran's service-
connected depression contributed materially or substantively 
to the development of his heart disease. ...it is unlikely 
that the veteran's depression was directly responsible for 
the veteran's death." 

Initially, an April 2005 medical opinion written in 
consultation with the Chief of Cardiological Services at the 
Stratton VA Medical Center (Chief) includes a notation that 
all VA physician's opinions (to include the June 2003 and 
June 2002 reports) were based on a review of the claims file, 
pursuant to the Board's remand request.  The noted medical 
history included references to psychiatric hospitalizations 
in 1979, 1983, 1986, and 1989.  It was noted that the 
prescribed medications during this period were relatively 
stable that and hospitalizations were usually precipitated by 
increases in depression and anger secondary to family 
discords; outside of these episodic peeks, the veteran's 
psychiatric condition remained relatively stable over the 
years.  The report also provided the veteran's medical 
history of progressive cardiac disease and a bypass procedure 
in 1989.  

The 2005 report reflects the opinion that the veteran's 
service-connected dysthymia was not a direct cause of the 
veteran's atherosclerotic cardiovascular disease leading to 
ischemic myocardiopathy and ultimately to his demise by 
cardiopulmonary arrest.  It was noted that, while the Chief 
had also raised a question as to whether the veteran's 
service-connected psychiatric condition might have influenced 
his compliance with medications that might have reduced the 
influence of the veteran's risk factors, which were 
hypercholesterolemia, smoking, and hypertension, no pattern 
of noncompliance was noted.  Considering the veteran's 
success at diet and weight reduction, cessation of smoking, 
and compliance with medications, the report notes the Chief's 
opinion that it would appear that the veteran's service-
connected dysthymia did not influence the three identifiable 
risk factors for the development of ischemic cardiomyopathy 
in the veteran.

On this record, the Board finds that no heart disability was 
present in service or for many years thereafter, and the only 
medical opinions on the question of etiology of the heart 
disability resulting in the veteran's death weigh against the 
claim.  Collectively, these opinions-each or which was based 
on a comprehensive review of the record-rule out a 
relationship between heart disability and service, or between 
heart disability and  service-connected dysthymia, either on 
the basis of causation or aggravation.  Hence, this evidence 
provides a sufficient basis upon which to decide the claim.  
While the veteran's representative has taken issue with the 
medical opinions of record, the Board finds it significant 
that neither the appellant nor her representative has 
presented or alluded to the existence of any competent 
evidence that, in fact, supports the claim.  The Board points 
out that the three articles that the representative furnished 
with his written brief address a relationship between 
depression and cardiovascular disease, but that they do not 
specifically address this veteran and his medical history.  
Therefore, when compared to the VA opinions of record, the 
Board finds that these articles lack probative value.

Finally, the Board notes its consideration of the appellant's 
and her representative's assertions in adjudicating the claim 
on appeal.  While the Board does not doubt the sincerity of 
the appellant's beliefs, as a layperson without the 
appropriate medical training or expertise, neither she nor 
her representative is competent to provide a probative 
opinion on a medical matter-such as the medical relationship 
between the heart disability resulting in his death and his 
service-connected dysthymia.  See Bostain v. West, 11 Vet. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As such, the 
appellant's assertions, alone, cannot provide a basis for a 
grant of service connection for the cause of the veteran's 
death.  

Under these circumstances, the Board concludes that the claim 
for service connection for the cause of the veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  











							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


